Name: Regulation (EEC) No 1525/70 of the Council of 20 July 1970 on the protective measures provided for in the Agreement between the European Economic Community and Spain
 Type: Regulation
 Subject Matter: economic geography;  EU institutions and European civil service;  Europe;  European construction;  international affairs
 Date Published: nan

 Official Journal of the European Communities 415 16.8.70 Official Journal of the European Communities No L 182/175 REGULATION (EEC) No 1525/70 OF THE COUNCIL of 20 July 1970 on the protective measures provided for in the Agreement between the European Economic Community and Spain Article 2THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission; Whereas an Agreement between the European Economic Community and the State of Spain was signed at Luxem ­ bourg on 29 June 1970; Whereas the procedures to be followed for implementing the protective clauses of the Treaty establishing the Eu ­ ropean Economic Community are laid down in that Treaty ; Whereas it is necessary to lay down the detailed rules for the application of the protective clauses of Article II of the Agreement, 1 . Without prejudice to the application of Article 1 , the Commission may authorize the Member State to take protective measures in order to remedy the disturbances or difficulties mentioned in Article II of the Agreement. Such measures and the Decision of the Commission shall be notified to all Member States . 2 . In urgent cases, the Member State or States con ­ cerned may introduce quantitative restrictions on im ­ ports. They shall immediately notify the Commission and the other Member States of these measures. The Commission shall , as a matter of urgency and with ­ in five working days from the notification referred to in the first subparagraph, decide whether these measures shall be maintained, amended or repealed. The Decision of the Commission shall be notified to all Member States. It shall be given effect forthwith. 3 . The Decision of the Commission may be referred to the Council by any Member State within 10 working days following its notification. The Council shall meet without delay. It may, acting by a qualified majority , amend or repeal the Decision of the Commission. Where a Member State which has taken measures in accordance with paragraph 2 refers the matter to the Council , the Decision of the Commission shall be sus ­ pended. If the Council does not amend or repeal the De ­ cision of the Commission within 30 days of the matter being referred to it , the suspension shall then be lifted. 4. In applying this Article preference shall be given to such measures as will least disturb the functioning of the common market. HAS ADOPTED THIS REGULATION : Article 1 1 . The Commission may, at the request of a Member State or on its own initiative^ decide to apply to products originating in Spain the protective measures which the Community is entitled to take under Article II of the Agreement between the European Economic Commu ­ nity and the State of Spain (hereinafter called the 'Agreement'); in particular the Commission may tempor ­ arily withdraw all or part of the tariff and other conces ­ sions granted to Spain by the Community . The protective measures shall be communicated to the Member States and shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a Decision thereon within three working days following receipt of the request. 2. The measures decided upon by the Commission may be referred to the Council by any Member State within ten working days following the day on which they were communicated. The Council shall meet without delay . It may, acting by a qualified majority, amend or repeal the measures in question. Article 3 1 . The Commission, before deciding to apply protective measures on the basis of Article 1(1) or authorizing a Member State to take such measures, or pronouncing on the measures taken by the Member State or States con ­ cerned pursuant to Article 2(1) and (2), shall enter into consultations. 416 Official Journal of the European Communities markets . Article 2 shall not apply to products coming within the scope of those Regulations. 2. The consultations shall be held in an advisory com ­ mittee consisting of representatives of each Member State and presided over by a representative of the Com ­ mission. 3 . The Committee shall meet when convened by its Chairman. He shall provide the Member States, as promptly as possible, with all relevant information. Article 6 The notification by the Community provided for in Ar ­ ticle II (2) of the Agreement shall be given to the Joint Committee by the Commission. Article 4 Articles 1 and 2 shall not prejudice the application of the protective clauses as laid down in the Treaty, and in par ­ ticular in Articles 108 and 109 thereof. Article 7 Article 5 The provisions of Article 2(2) and (3) shall remain in force until 31 December 1972. Before that date the Council shall , acting by a qualified majority on a proposal from the Commission, decide on any amendments to be made thereto. directly applicable in all Member States. This Regulation shall not preclude the full application of Regulations on the common organization of agricultural This Regulation shall be binding in its entirety Done at Brussels, 20 July 1970. For the Council The President W. SCHEEL